Case 1:19-cv-22239-JAL Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                CASE NO. ___________________

  FERNANDO RODRIGUEZ,

         Plaintiff,

  v.

  TRANSPORTATION SERVICES UNLIMITED
  INC., a Florida profit corporation,

        Defendant.
  _______________________________________/

              DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

                Defendant, Transportation Services Unlimited Inc. (“Defendant”), by and through

 its undersigned counsel, and in accordance with the applicable Federal Rules of Civil Procedure

 and 28 U.S.C. §§ 1331, 1367, 1441, and 1446, hereby file this Notice of and Petition for Removal

 (the “Notice”). Defendant requests that the Court remove this action filed by Plaintiff, Fernando

 Rodriguez (“Plaintiff”), in the Circuit Court of the Eleventh Judicial Circuit in and for Miami Dade

 County, Florida, to the United States District Court for the Southern District of Florida, Miami

 Division. The removal of this action is based upon the following:

                1.      On or about April 30, 2019, Plaintiff filed a four-count Complaint in the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami Dade County, Florida styled

 Fernando Rodriguez v. Transportation Services Unlimited Inc. (the “Circuit Court case”) alleging

 disability discrimination and retaliation under the Americans With Disabilities Act, 42 U.S. Code

 § 12101, et seq. (“ADA”) and the Florida Civil Rights Act, Section 760.01, et seq., Florida Statutes

 (“FCRA”). The Circuit Court case was assigned Case No. 2019-012966-CA (01).
Case 1:19-cv-22239-JAL Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 3
                                                                    Case No. ___________________


                2.       Because Count II of the Complaint alleges “Disability Discrimination in

 Violation of the ADA” and Count IV alleges “Retaliation in Violation of the ADA,” this action is

 within the original federal question jurisdiction of the United States District Court pursuant to 28

 U.S.C. § 1331. Thus, this action is removable pursuant to 28 U.S.C. § 1441(a).

                3.       Plaintiff’s disability discrimination and retaliation claims under the FCRA

 fall within the Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367, as the allegations

 in support of those claims stem from the same set of facts, and form part of the same case or

 controversy, as Plaintiff’s federal claims under the ADA.

                4.       Defendant was served with the Complaint on May 17, 2019. Thus, this

 Notice has been filed within thirty (30) days after Defendant received the pleading setting forth

 the claims for relief upon which this removal is based, as required by 28 U.S.C. § 1446(b).

                5.       As required by 28 U.S.C. § 1446(a), copies of all process, pleadings, and

 orders filed in the Circuit Court case are attached to this Notice as Exhibit “1.”

                6.       Pursuant to 28 U.S.C. § 1446(d), Defendant will provide prompt written

 notice of the removal to Plaintiff and will file a copy of this Notice in the Circuit Court in and for

 Miami Dade County, Florida.

                7.       The United States District Court for the Southern District of Florida, Miami

 Division, includes the judicial county in which Plaintiff filed his Complaint. Thus, removal is

 proper to this Court.

                WHEREFORE, Defendant, Transportation Services Unlimited, respectfully

 requests that the United States District Court for the Southern District of Florida accept the removal

 of this action from the Circuit Court in and for Miami Dade County, Florida and direct that the

 Circuit Court have no further jurisdiction of this matter unless and until this case is remanded.




                                                   2
Case 1:19-cv-22239-JAL Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 3
                                                                Case No. ___________________


 Dated: May 31, 2019

                                              Respectfully submitted,

                                                By: s/Jennifer A. Schwartz
                                                Jennifer A. Schwartz, Esq.
                                                Florida Bar No. 502431
                                                E-mail:jennifer.schwartz@jacksonlewis.com
                                                JACKSON LEWIS P.C.
                                                One Biscayne Tower, Suite 3500
                                                2 South Biscayne Boulevard
                                                Miami, Florida 33131
                                                Telephone: 305-577-7600
                                                Facsimile: 305-373-4466
                                                Counsel for Defendant

                                CERTIFICATE OF SERVICE
               I hereby certify that a true and correct copy of the foregoing document is being

 served on May 31, 2019, on all counsel of record on the Service List below via transmission of

 Notices of Electronic Filing generated by CM/ECF.

                                                     s/Jennifer Schwartz
                                                     Jennifer A. Schwartz, Esq.



                                       SERVICE LIST

  Rainier Regueiro, Esq.                       Jennifer A. Schwartz, Esq.
  Florida Bar No. 115578                       Florida Bar No.: 502431
  E-mail: rregueiro@rgpattorneys.com           E-mail: Jennifer.schwartz@jacksonlewis.com
  Remer & Georges-Pierre, PLLC                 JACKSON LEWIS P.C.
  319 Clematis Street, Suite 606               One Biscayne Tower, Suite 3500
  West Palm Beach, FL 33401                    2 South Biscayne Boulevard
  Telephone: (561) 225-1970                    Miami, Florida 33131
  Facsimile (305) 416-5005                     Tel.: (305) 577-7600
  Counsel for Plaintiff                        Fax: (305) 373-4466
  Fernando Rodriguez                           Counsel for Defendant
                                               Transportation Services Unlimited Inc.




                                               3
